DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10, 13, 14, 21-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretzinger (US Patent No. 4,229,868) in view of Ito (JP 2000-304487 A).
Regarding claim 1, Kretzinger discloses a heat exchanger plate (inner plate 12) for use in a plate package (core 10), the heat exchanger plate having a geometrical main extension plane (the flat face of heat exchanging section 20, see Fig. 1) and a circumferential edge portion (periphery of inner plate 12), the circumferential edge portion having a curved upper portion (semi-circular edge on top, see annotated figure 2 below), a substantially straight lower portion (at “gas out” in Fig. 1, semi-circular edge on bottom, with two straight portions at “gas out” portion) and two opposing side portions (straight sides at “gas in” in Fig. 1 and at “12” of Fig. 1) interconnecting the upper and the lower portions (see Fig. 1), and

wherein the heat exchanger plate (12), along at least a section of the upper intermediate portion (see Fig. 3 for section 3-3 in Fig. 2), further comprises an upper flange (36 in the “upper intermediate portion” having a curved shape conforming the porthole 22b) having an extension along the upper portion of the circumferential edge portion (see the section 3-3 has flange 36 along the round edge of the periphery) and extending from the circumferential edge portion in a first direction from the geometrical main extension plane (the flange 36 has edges which extend outward from the plane of section 20, in a vertical direction of Fig. 3), and
wherein the upper flange (36) has a length (see annotated figure below) as seen in a direction transverse the shortest distance (the length transverse to the shortest distance as shown below), being 200-80% of the diameter of the upper porthole (the length of flange 36 transverse to the shortest distance close to 100% of the diameter of 

    PNG
    media_image1.png
    451
    708
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    652
    767
    media_image2.png
    Greyscale

Kretzinger fails to disclose wherein a distance in a radial direction of the upper porthole between the upper portion of the circumferential edge portion and the circumferential edge of the upper porthole continuously increases on either side of the first line.
Ito discloses wherein a distance in a radial direction of the upper porthole between the upper portion of the circumferential edge portion and the circumferential edge of the upper porthole continuously increases on either side of the first line (see Fig. 8 in the annotated figure below, “radial distance 2” is greater than “radial distance 1”. Thus the radial distance between the upper edge of the plate 8 and the circular edge of porthole 5a continuously increases on either sides of the vertical axis or “first line” in Fig. 8).

    PNG
    media_image3.png
    588
    659
    media_image3.png
    Greyscale

The modification of Kretzinger in view of Ito may have the upper end of the straight side 32 provided closer to the upper arrow of “6” in Fig. 2 (see also reproduced figure below). As a result of the modification, additional flow paths 12 (see Fig. 8 of Ito) may be provided over the upper portion of the porthole and also increase the heat exchange area, thus increasing the heat exchange efficiency and fluid capacity in the heat exchanger.
Also note that the both sides of “gas in” and “gas out” in Fig. 1 of Kretzinger may be modified to include the aforementioned feature of Ito.

    PNG
    media_image4.png
    384
    508
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a distance in a radial direction of the upper porthole between the upper portion of the circumferential edge portion and the circumferential edge of the upper porthole continuously increases on either side of the first line in Kretzinger as taught by Ito in order to increase the heat exchange efficiency and fluid capacity of the heat exchanger.
Regarding claim 2, Kretzinger further discloses a lower porthole (22a) spaced from the upper porthole in a height direction (portholes 22a and 22b are spaced in a direction of gas flow arrows in Fig. 1) arranged in a lower section of the heat exchanger plate (opposite side of the porthole 22b) and located at a distance from the lower portion of the circumferential edge portion thereby defining a lower intermediate portion located between the lower portion of the circumferential edge portion and a circumferential edge of the lower porthole, the lower intermediate portion including a shortest distance between a centre of the lower porthole and the lower portion of the circumferential edge portion (according to col. 4, lines 54-62, the core section 10 is symmetrical. Therefore the up side down view of Fig. 2 provided below indicates the claimed elements of the lower porthole 22a),
wherein the heat exchanger plate, along at least a section of the lower intermediate portion (see Fig. 3 for section 3-3 in Fig. 2 on lower side), further comprises a lower flange (36 in the “lower intermediate portion” having a curved shape conforming the porthole 22a) having an extension along the lower portion of the circumferential edge portion (see the section 3-3 has flange 36 along the round edge of the periphery) and extending from the circumferential edge portion in a direction from the geometrical main extension plane (the lower flange 36 has edges which extend outward from the plane of section 20), and
wherein the lower flange (36 in the “lower intermediate portion” having a curved shape conforming the porthole 22a) has a length transverse the height direction (horizontal direction of Fig. 2), being smaller than a diameter of the lower porthole (see the reproduced figure of modified Kretzinger, the length of the lower flange is shorter than the diameter of the porthole 22a).

    PNG
    media_image5.png
    451
    708
    media_image5.png
    Greyscale

Regarding claim 4, Kretzinger further discloses a plate package (core 10) for a heat exchanger device (Fig. 1), the plate package comprising;
a plurality of heat exchanger plates (12) of a first type (with “38” in Fig. 3 face up, or face up plates in short); and a plurality of heat exchanger plates (12) of a second type (with “38” in Fig. 3 face down, or face down plates in short);
wherein each of the plurality of heat exchanger plates of the first type (A) and the second type (B) is arranged alternatingly in the plate package one on top of the other (see Fig. 3), and
wherein at least the heat exchanger plates of the first type (A) correspond to the heat exchanger plate according to claim 1 (the inner plate 12 in claim 1 may be the plate having “38” in Fig. 3 face up).
Regarding claim 5, Kretzinger further discloses wherein the heat exchanger plates of the first type (A) are identical with the heat exchanger plates of the second type (B); or
wherein the heat exchanger plates of the first type (A) are identical with the heat exchanger plates of the second type (B), with the exception that the lower flanges are cut-off (the plates 12 with “38” in Fig. 3 facing up or down are identical in peripheral shape).
Regarding claim 6, Kretzinger further discloses wherein the flanges (36, see claim 1) of the heat exchanger plates of the first type (face up plates) are oriented in the first direction (the flanges 36 of the face up plates have same shape and has a component oriented in the vertical direction), and have an extension with a component along a normal to the main extension plane (the extension forming a cavity 39 with a component which extends normal to the flat face) such that a flange of a heat exchanger plate of the first type abuts or overlaps a flange of a second subsequent heat exchanger plate of the first type (the flange 36 in face up plates overlaps another flange 36 in another face up plates, with a face down plate in between).
Regarding claim 7, Kretzinger further discloses wherein the flanges (36, see claim 1) of the heat exchanger plates (flanges in the face up plates) are oriented in the first direction (the flanges 36 of the face up plates have same shape and has a component oriented in the vertical direction), and have an extension with a component along a normal to the main extension plane (the extension forming a cavity 39 with a component which extends normal to the flat face) such that a flange (36) of a first heat exchanger plate of the first type (in one face up plates) abuts or overlaps a flange (36) of a subsequent heat exchanger plate (the flange 36 in face up plate abuts the flange 36 in face down plate at the location of 39), said subsequent heat exchanger plate being a heat exchanger plate of the second type (with “38” in Fig. 3 face down, or face down plate).
Regarding claim 8, Kretzinger further discloses wherein the abutment or overlap between two subsequent flanges forms a sealed joint (the abutment between two flanges forms a sealed joint that seals air in the porthole).
Regarding claim 10, Kretzinger further discloses a method comprising using the heat exchanger plate according to claim 1 in the heat exchanger device (Kretzinger discloses passing air in the air passage and gas in the gas passage to perform heat exchange between the two in the heat exchange in Fig. 1). 
Regarding claim 13, please see the rejection of claim 6 above.
Regarding claim 14, please see the rejection of claim 7 above.
Regarding claim 21, Kretzinger further discloses wherein the substantially straight lower portion is directly below the upper porthole (the straight “gas out” in Fig. 1 is directly below the hole 22b so that the fluid in the heat exchanger can directly pass from the hole 22b to the portion at “gas out”).
Regarding claim 22, Kretzinger further discloses a lower porthole (22a) directly below the upper porthole (the hole 22a is directly below the hole 22b, see Fig. 1).
Regarding claim 23, Kretzinger further discloses wherein the lower flange is straight (a portion of the lower flange is straight, see annotated Fig. 3 in claim 1).
Regarding claim 24, Kretzinger further discloses (a lower flange 36 in the “lower intermediate portion” having a curved shape conforming the porthole, see also claim 2) along the lower portion of the circumferential edge portion (see the section 3-3 has flange 36 along the round edge of the periphery), the lower flange spaced from the upper flange in a height direction (portholes 22a and 22b and their respective flanges are spaced in a direction of gas flow arrows in Fig. 1).
Regarding claim 26, Kretzinger further discloses wherein the upper flange has a central section (central section of the upper flange with the “first line” through, see annotated Fig. 2 above) and two end sections (two ends of the upper flange adjacent to upper ends of the straight sides 32), each of the end section extending at an angle from the central section (the ends extend at an angle from the central section since the upper flange is curved).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretzinger (US Patent No. 4,229,868) and Ito (JP 2000-304487 A) as applied to claim 1 above, and further in view of Arita (JP 2000-283661 A).
Regarding claims 3, Kretzinger further discloses wherein the lower and/or upper flanges have an extension with a component along a normal to the main extension plane of the heat exchanger plate (the flange 36 has an extension which has a component along a normal of the flat face).
Kretzinger fails to disclose wherein an angle formed by the lower and/or upper flanges to the normal of the geometrical main extension plane is smaller than 20 degrees to the normal.
Arita discloses wherein an angle formed by the lower and/or upper flanges to the normal of the geometrical main extension plane is smaller than 20 degrees to the normal (the flange 11c and 11d is vertical which is 0 degrees to the normal of the planar face of the heat exchanger, see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an angle formed by the lower and/or upper flanges to the normal of the geometrical main extension plane is smaller than 20 degrees to the normal in Kretzinger as taught by Arita in order to increase rigidity as both ends of the tube body (paragraph 0018 of Arita).
Claims 9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretzinger (US Patent No. 4,229,868) and Ito (JP 2000-304487 A) as applied to claim 1 above, and further in view of Knoll (US Patent No. 7,472,563).
Regarding claims 9 and 18-20, Kretzinger further discloses wherein the alternatingly arranged heat exchanger plates form first plate interspaces which are substantially open and arranged to permit a flow of a medium (gas passage with gas fins 54, see Fig. 8 and is opened on the end of the heat exchanger), and second plate interspaces, which are closed and arranged to permit a flow of a fluid (air passage with air fins 14, which is closed to the gas passage),
wherein the heat exchanger plates of the first type (A) and of the second type (B) further comprise, along at least a section of the opposing side portions (straight sides at “gas in” in Fig. 1 and at “12” of Fig. 1), mating abutment portions (strap 32) extending along and at a distance from the circumferential edge portion (along the “gas in” side, see Figs. 2 and 7, with a distance from the periphery of plate 12), thereby separating the respective first plate interspaces into an inner heat transferring portion (heat exchanging section 20 with fins 54) and two outer draining portions (at area between two extended ends “12” in Fig. 7 outside the fins 14, in the two “gas in” side),
wherein at least the heat exchanger plates of the first type (A) further comprise, along at least a section of the opposing side portions (straight sides at “gas in” in Fig. 1 and at “12” of Fig. 1), a draining channel flange (the upper extended end “12” in Fig. 7, see annotated figure below) extending from the circumferential edge portion (from the periphery of the plate 12 to the fins 14) in direction from the geometrical main extension plane (the extension first extend parallel to the flat face of the plate, then extend downwardly from the face to position below the upper strap 32),

    PNG
    media_image6.png
    315
    449
    media_image6.png
    Greyscale

wherein the draining channel flange of the respective heat exchanger plates are oriented in the first direction (the upper extended end “12” of the face up plate have same shape and has a component oriented in the vertical direction), and have an extension with a component along a normal to the main extension plane (the flange has an extension which has a component along a normal of the flat face) such that a draining channel flange of a first heat exchanger plate of the first type (the upper extended end “12”) abuts or overlaps a draining channel flange of a subsequent heat exchanger plate (the lower extended end “12”), said subsequent heat exchanger plate being either a heat exchanger plate of the first type (A) or a heat exchanger plate of the second type (B) (the lower extended end “12” is part of the face down plate, which is abutted to the face up plate), and
wherein the draining channel flanges form outer walls to the outer draining portions (the extended end “12” are outer walls of the area between two extended end “12”) thereby transforming the outer draining portions into draining channels (the area between two extended end “12” are draining channels of the gas passage which does not allow or “drain” the gas from entering the air side).
Kretzinger fails to disclose a flow of a medium to be evaporated there through; and a flow of a fluid for evaporating the medium.
Knoll discloses a submerged shell and stacked plate heat exchanger 4 used to evaporate the refrigerant 10 when the refrigerant 10 exchange heat with the secondary refrigerant in the within the plate exchanger 4. 
It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of the refrigerant 10 to be evaporated; and a secondary refrigerant to evaporate the refrigerant, which are the fluids used in heat exchangers. Since both Kretzinger and Knoll are known plate heat exchangers, it is known in the art to substitute the gas and air flow in Kretzinger for refrigerant 10 and second refrigerant in Knoll. The result of the substitution would have been predictable. MPEP 2143 B.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a flow of a medium to be evaporated there through; and a flow of a fluid for evaporating the medium in Kretzinger as taught by Knoll through simple substitution of one known element for another in order to evaporate a fluid.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretzinger (US Patent No. 4,229,868) and Ito (JP 2000-304487 A) as applied to claim 1 above, and further in view of Parker (US Patent No. 4,310,960).
Regarding claim 11, Kretzinger fails to disclose the heat exchanger device comprising a shell which forms a substantially closed inner space and which includes an inner wall surface facing the inner space; and a plate package comprising a plurality of heat exchanger plates according to claim 1.
Parker (Fig. 1) discloses the heat exchanger device comprising a shell (housing 14) which forms a substantially closed inner space (the housing 14 closes the interior space) and which includes an inner wall surface facing the inner space (inner face of the housing 14), and a plate package comprising a plurality of heat exchanger plates according to claim 1 (a heat exchanger cores 12 is provided within the space of the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the heat exchanger device including a shell which forms a substantially closed inner space and which includes an inner wall surface facing the inner space, and a plate package comprising a plurality of heat exchanger plates according to claim 1 in Kretzinger as taught by Parker in order to contain and guide the gas flow to perform heat exchange in the heat exchanger.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependent claims 2-11 and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 1 is now rejected over Kretzinger (US Patent No. 4,229,868) in view of Ito (JP 2000-304487 A).
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Since the upper flange in the length direction (horizontal direction in Fig. 2 of Kretzinger) is reduced smaller than the diameter of the porthole 22b in Kretzinger in view of Ito (see reproduced Fig. 2 above), thus it fails to disclose the required limitation “wherein a length of the upper flange in a length direction transverse to the height direction is greater than the diameter of the upper porthole” in claim 25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THO V DUONG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763